SYSTEM AND METHOD FOR
MONITORING A PRESSURE TRANSDUCER



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated March 18, 2022.

DRAWINGS

In view of the Applicant’s amendment to the specification, the objection to the drawings as set forth in the previous Office Action (Nov. 18, 2021) has been overcome.

CLAIMS

35 U.S.C. § 112

In view of the Applicant’s amendments to the claims, the rejection of claims 1 - 20 under 35 U.S.C. 112(b) as set forth in the said previous Office Action has been overcome.


35 U.S.C. § 102

In view of the Applicant’s amendments to the claims, the rejection under 35 U.S.C. 102 with respect to Riepl (10,253,713) has been overcome. However, the following now applies:
Claims 1, 5 - 8, 10, and 14 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taibi et al. (2016/0341142).

With respect to independent claim 1, Taibi et al. set forth a method for monitoring a pressure transducer, comprising:
sampling an output signal of a pressure transducer (differential pressure sensor) exposed to pressure to obtain a plurality of pressure measurements (values for first and second differential pressure measurements) indicative of respective pressure values to which the pressure transducer is exposed (the pressure transducer is exposed to pressure values within the aftertreatment system as per the abstract);
comparing the pressure measurements to a first pressure exposure limit associated with the pressure transducer (the difference between the first and second differential pressure values is compared to a predetermined threshold value as per the abstract);
determining an exceedance of the first pressure exposure limit from the pressure measurements (when the difference between the first and second differential pressure values is higher than the predetermined threshold value, the differential pressure sensor is identified as malfunctioning as per the abstract); and
recording data related to the exceedance of the first pressure exposure limit (paragraph 67).

With respect to claims 5, 6, 14, and 15, Taibi et al. set forth sending an alert signal when the pressure measurement meets a condition (measurement exceeds threshold) associated with the first pressure exposure limit (paragraph 67).

With respect to claims 7 and 16, Taibi et al. sample the output signal with-out setting forth any type of prior filtering. Thus, Taibi et al. set forth sampling the output signal prior to the output signal being filtered as claimed.

With respect to claims 8 and 17, Taibi et al. set forth comparing the pressure measurements (first and second differential pressure values) to a first pressure exposure limit (threshold) associated with the pressure transducer (abstract), in that the first pressure exposure limit is interpreted as a proof pressure as claimed because the first pressure exposure limit value is used to determine if the pressure transducer is operating correctly.

With respect to independent claim 10, Taibi et al. set forth a system for monitoring a pressure transducer, comprising:
a processing unit (460); and
a non-transitory computer readable medium having program instructions executable by the processing unit for:
sampling an output signal of a pressure transducer (differential pressure sensor) exposed to pressure to obtain a plurality of pressure measurements (values for first and second differential pressure measurements) indicative of respective pressure values to which the pressure transducer 

is exposed (the pressure transducer is exposed to pressure values within the aftertreatment system as per the abstract);
comparing the pressure measurements to a first pressure exposure limit associated with the pressure transducer (the difference between the first and second differential pressure values is compared to a predetermined threshold value as per the abstract);
determining an exceedance of the first pressure exposure limit from the pressure measurements (when the difference between the first and second differential pressure values is higher than the predetermined threshold value, the differential pressure sensor is identified as malfunctioning as per the abstract); and
recording data related to the exceedance of the first pressure exposure limit (paragraph 67).


35 U.S.C. § 103

In view of the Applicant’s amendments to the claims, the rejection under 35 U.S.C. 103 with respect to Riepl (10,253,713) has been overcome. However, the following now applies:

Claims 2 - 4, 11 - 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taibi et al. (2016/0341142).

With respect to claims 2 and 11, Taibi et al. fail to set forth recording a time when the pressure measurement of the pressure transducer exceeds the first pressure exposure limit.

However, it would have been within the skill level of one having ordinary skill in the art and obvious to one having ordinary skill in the art to record the time when a pressure measured value exceeds the limit value.
The motivation being for diagnosing purposes to not only know that the measured value exceeded a threshold value but to know when the measured value exceeded the threshold value so that an analysis could be done as to why the exceeding happened.

With respect to claims 3 and 12, Taibi et al. fail to set forth recording a duration of the pressure measurement of the pressure transducer exceeding the first pressure exposure limit.
However, it would have been within the skill level of one having ordinary skill in the art and obvious to one having ordinary skill in the art to record the time duration of when a pressure measured value exceeds the limit value.
The motivation being for diagnosing purposes to not only know that the measured value exceeded a threshold value but to know how long the measured value exceeded the threshold value so that an analysis could be done as to why the exceeding happened.

With respect to claims 4 and 13, Taibi et al. fail to set forth recording a frequency of the pressure measurement of the pressure transducer exceeding the first pressure exposure limit.
However, it would have been within the skill level of one having ordinary skill in the art and obvious to one having ordinary skill in the art to record the frequency of the pressure measured value exceeding the limit value.


The motivation being for diagnosing purposes to not only know that the measured value exceeded a threshold value but to know how often the measured value exceeded the threshold value so that an analysis could be done as to why the exceeding happened.

With respect to independent claim 19, Taibi et al. set forth a system comprising:
an engine;
a pressure transducer coupled to the engine for measuring pressure along a gas path thereof; and
a controller coupled to the pressure transducer and configured to:
sampling an output signal of a pressure transducer (differential pressure sensor) exposed to pressure to obtain a plurality of pressure measurements (values for first and second differential pressure measurements);
comparing the pressure measurements to a first pressure exposure limit associated with the pressure transducer (the difference between the first and second differential pressure values is compared to a predetermined threshold value as per the abstract);
determining an exceedance of the first pressure exposure limit from the pressure measurements (when the difference between the first and second differential pressure values is higher than the predetermined threshold value, the differential pressure sensor is identified as malfunctioning as per the abstract); and
recording data related to the exceedance of the first pressure exposure limit (paragraph 67).

Taibi et al. fail to set forth that the engine is a gas turbine engine. However, it would have been obvious to one having ordinary skill in the art armed with the said teaching to use the taught procedure on a measured pressure value of a gas turbine engine.
The motivation being to determine if a pressure sensor is subjected to a pressure exceeding its limits and thus possibly damaging the pressure sensor which would then lead to unreliable pressure readings.
  
With respect to claim 20, Taibi et al. sample the output signal with-out setting forth any type of prior filtering. Thus, Taibi et al. set forth sampling the output signal prior to the output signal being filtered as claimed.

Allowable Subject Matter

Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and the intervening claim because the prior art fails to teach or suggest comparing the measured pressure to a second pressure exposure limit associated with a burst pressure for the transducer.

Response To Arguments

The Applicant’s arguments have been considered and, in view of the Applicant’s amendments to the claims, have been found to be persuasive. All previous grounds of rejection have been overcome.
 
CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Eric S. McCall/Primary Examiner
Art Unit 2856